CALOGERO and DENNIS, JJ.,
dissent in part, concur in part. They dissent from the denial of this writ application and would grant the writ to reconsider this Court’s opinion in City of Baton Rouge v. Short for the reasons expressed in the dissent in that ease. In light of the majority’s writ denial, however, and the finality of the opinion in that case, there having been no application for rehearing timely filed, they concur being of the view that the majority here does properly construe the holding in City of Baton Rouge v. Short.